

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 38

		IN THE SENATE OF THE UNITED STATES

		

			May 25, 2005

			Mr. Craig (for himself

			 and Mr. Baucus) submitted the following

			 concurrent resolution; which was referred to the

			 Committee on Rules and

			 Administration

		

		CONCURRENT RESOLUTION

		Permitting the use of the rotunda of the

		  Capitol for a ceremony to award the Congressional Award Gold Medal to national

		  recipients.

	

	

		Whereas today’s youth are vital to the preservation of our

			 country and will be the future bearers of the bright torch of democracy;

		Whereas youth need positive direction as they transition

			 into adulthood;

		Whereas the United States needs increased numbers of

			 community volunteers acting as positive influences on the Nation’s

			 youth;

		Whereas the Congressional Awards program is committed to

			 recognizing our Nation’s most valuable asset, our youth, by encouraging them to

			 set and accomplish goals in the areas of volunteer public service, personal

			 development, physical fitness, and expedition/exploring;

		Whereas more than 21,000 young people have been involved

			 in the Congressional Awards program this year;

		Whereas through the efforts of dedicated advisors across

			 the country, this year 238 students earned the Congressional Award Gold Medal;

			 and

		Whereas increased awareness of the program’s existence

			 will encourage youth throughout the Nation to become involved with the

			 Congressional Awards: Now, therefore, be it

		

	

		That the rotunda of the Capitol is

			 authorized to be used on June 22, 2005, for a ceremony to award Congressional

			 Award Gold Medals to national recipients. Physical preparation for the ceremony

			 shall be carried out in accordance with such conditions as the Architect of the

			 Capitol may prescribe.

		

